Exhibit 99.1 Dome Ventures Corporation Suite 2200, 885 West Georgia Street Vancouver, BCV6C 3E8 Metalline Mining Company 1330 E. Margaret Avenue Coeurd’Alene, ID83815 DOME AND METALLINE ANNOUNCE SEC S-4 FILING Vancouver, British Columbia, January 29, 2010 – Metalline Mining Company (AMEX : MMG) (“Metalline”) and Dome Ventures Corporation (TSX-V: DV.U) (“Dome”).In connection with the proposed merger between Dome and Metalline, Metalline filed today a preliminary joint proxy statement/prospectus on Form S-4 with the U.S. Securities and Exchange Commission (SEC).Once the SEC has cleared the preliminary joint proxy statement/prospectus, Metalline and Dome anticipate setting a date for a special meeting of each of their stockholders to approve the merger and delivering the final joint proxy statement/prospectus to their respective stockholders. The final joint proxy statement/prospectus will also be filed at www.sedar.com and with the SEC on www.sec.gov. The full text of the preliminary joint proxy statement/prospectus filed today by Metalline is available at www.sec.gov.The information in the joint proxy statement/prospectus is not complete and may be changed.Metalline may not sell its securities until the registration statement filed with the Securities and Exchange Commission is effective. On behalf of the Board of DOME VENTURES CORPORATION Brian Edgar Brian D. Edgar President, Chief Executive Officer and Director On behalf of the Board of METALLINE MINING COMPANY Merlin Bingham Merlin Bingham Chairman Forward-Looking Statements This news release contains forward-looking statements regarding future events that are subject to the safe harbors created under the Securities Act of 1933 (the "Securities Act") and the Securities Exchange Act of 1934 (the "Exchange Act" and “forward-looking information” within the meaning of applicable Canadian securities laws.These statements are based on information currently available to Dome and Metalline and neither Dome norMetallineprovides any assurance that actual results will meet their managements’ expectations.
